DETAILED ACTION
This Office Action is responsive to the application filed on May 11, 2020. Claims 1-5 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the Republic of Poland on November 12, 2017. It is noted, however, that applicant has not filed a certified copy of the application as required by 37 CFR 1.55.
Claim Objections
Claim 1 is objected to because of the following informalities: 
“a fan (2) or a fan (2’)” appears in error for – a fan (2) and a fan (2’) –
Claim 2 is objected to because of the following informalities: 
“counter of rectangle” appears in error for – contour of a rectangle --
 	Appropriate correction is required.






Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to Claim 1, “the drive” at line 4 lacks sufficient antecedent basis and renders the claim indefinite. 
As to Claim 1, “the draft force by each of them” at lines 7-8 lacks sufficient antecedent basis, is unclear, and renders the claim indefinite. 
As to Claim 1, “the central part of the air channel” at line 9 lacks sufficient antecedent basis and renders the claim indefinite. 
As to Claim 1, “the fixed fans” at line 9 lacks sufficient antecedent basis, is unclear, and renders the claim indefinite.
As to Claim 2, “the direction of longitudinal axis of the air channel” lacks sufficient antecedent basis and renders the claim indefinite.
As to Claim 3, it is unclear if “a flying vehicle” as recited at line 3 refers to: (i) the aforementioned air vehicle (claim 1, line 1); or (ii) another vehicle. 
At to Claim 4, "usually" renders the claim indefinite because it is unclear whether the limitation(s) following the term are part of the claimed invention.  See MPEP § 2173.05(d).




Prior Art Relied Upon
This action references the following issued US Patents and/or Patent Application Publications:
US PATENT or PUBLICATION NUMBER
HEREINAFTER
10,618,650
HASINSKI
1,457,024
“FRANZEN”
6,568,630
“YOELI”


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3 and 4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by HASINSKI. 





    PNG
    media_image1.png
    812
    638
    media_image1.png
    Greyscale



Re Claim 1, HASINSKI teaches a drive unit of an air vehicle 1 (Figs. 1, 4) comprising at least one air channel [cube void], the air channel being fitted with outlet-inlet nozzles openings [openings for rotors 2 in faces 4] and the drive, wherein a fan or a fan [opposite fans 2] (e.g., 2c & 2f) is fastened respectively on each end of the air channel (e.g., 2c at one end and 2f at opposite end), and that each fan of the drive is connected respectively with an independent engine for individual regulation of the draft force by each of them (12:49-65) and one of the outlet-inlet nozzles openings [opening for bottom rotor 2 in bottom face 4] (e.g., opening for rotor 2d) is located in a wall [bottom face 4] of the central part of the air channel between the fixed fans of the drive and constitutes a vertical draft force outlet-inlet nozzle opening (12:49-65).
Re Claim 3, HASINSKI teaches the drive unit according to claim 1, wherein at least three drive units (2a, 2b, 2e) inseparably connected with each other form a stable drive system of a flying vehicle (Fig. 4).  
Re Claim 4, HASINSKI teaches the drive unit according to claim 1, wherein the drive unit is usually equipped with its own independent power supply system comprising a battery pack and a controller (13:35-42, 7:4-8). 











Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HASINSKI. 

    PNG
    media_image2.png
    992
    655
    media_image2.png
    Greyscale

Re Claim 1, FRANZEN teaches a drive unit of an air vehicle comprising at least one air channel [11, 16], the air channel being fitted with outlet-inlet nozzles openings [14, 17, 18] and the drive,
wherein a fan or a fan is fastened respectively on each end of the air channel [annotated “first fan” and “second fan” in Image A], and that each fan of the drive is connected respectively with an independent engine (electric motor) for individual regulation of the draft force by each of them (p. 1, line 75 to p. 2, line 57) and one of the outlet-inlet nozzles openings 18 is located in a wall of the central part of the air channel between the fixed fans of the drive (Figs. 1, 3, p. 2, lines 18-39) and constitutes a vertical draft force outlet-inlet nozzle opening (p. 2, lines 77-11). 
Re Claim 5, FRANZEN teaches the drive unit according to claim 1, wherein a housing of the drive unit has built-in catches (20, 21, 22, 23)  for connecting several drive units in series (connects drive units 15, 19 in series).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over FRANZEN in view of YOELI. 
Re Claim 2, FRANZEN teaches the drive unit of claim 1 as discussed above. However, FRANZEN as discussed so far fails to teach the vertical draft force outlet-inlet nozzle opening has a contour of rectangle with rounded corners, elongated in the direction of longitudinal axis of the air channel.
YOELI teaches a vertical draft force outlet-inlet nozzle opening (opening of 13a, 13b) that has a contour of rectangle with rounded corners (Figure 1) elongated in the direction of longitudinal axis of an air vehicle (consonant with the direction of the longitudinal axis of the air channel in FRANZEN). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the vertical draft force outlet-inlet nozzle opening has a contour of rectangle with rounded corners, elongated in the direction of longitudinal axis of the air channel, to augment thrust, create a simple control scheme and/or increase efficiency (3:12-22, 4:21-31, 5:1-24, 5:34-42). See also MPEP § 2144.04 IV (B).
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON H DUGER whose telephone number is (313) 446-6536. The examiner can normally be reached on 8:30a to 4:30p Monday through Friday. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EHUD GARTENBERG can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JASON H DUGER
PRIMARY EXAMINER, ART UNIT 3741
PHONE (313) 446 6536
FAX 	  (571) 270 9083


DATE 
June 2, 2022
                                                                                                                                                                                                   

/JASON H DUGER/Primary Examiner, Art Unit 3741